FRICK, J.
(concurring specially).
From a consideration of all the provisions contained in the various enactments and amendments thereof relating to the improvement and paving of streets in the cities and towns of this state, I am persuaded that the Legislature intended to confer the power upon the authorities of such towns, as well as upon the authorities of cities, to improve and pave the streets and to- defray the cost of paving them out of the proceeds to be derived from special assessments to be levied against the abutting property according to the benefits derived by such property. I must concede, however, that while the Legislature has expressly conferred the power to malee special assessments for such purposes upon cities, it has not, in express terms, conferred the same upon towns. The question with respect to the exercise of that right by towns is therefore doubtful. All the authorities are to the effect that in case of doubt it must be resolved in favor of the property owner against the town or city. While, in view of all the provisions contained in our statutes, I do not agree with the Chief Justice in the application he makes of the rule of strict construction, yet, in view of the doubt aforesaid, I concur with him that the writ in this case should be made permanent.